DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Examiner notes that the instant application claims priority going back to application 13/009,385, filed 01/19/2011. However every claim in the instant application requires newly added subject matter which was not presented in the previous applications. These limitations include “without a frame body located between the first substrate and the second substrate” in claim 1, “a first frameless substrate” and “a second frameless substrate” in claims 11, 18, and 21, and “without the use of a non-liquid object between the first substrate and the second substrate” in claim 26. These features are absent in the parent applications. As such, all claims in the instant application have an effective filing date of 03/13/2020. 
Applicant states that this application is a continuation of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship to continuation-in-part because this application contains the subject matter not disclosed in the prior-filed application, as detailed above.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species C and Species b in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 22 depends on claim 20 and is identical to claim 20. As such the claim does not further limit the subject matter of claim 20.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-11, 13-16, and 19-20 of U.S. Patent No. 10,179,444 in view of Saito (US 2013/0168004). The reference patent includes all of the limitations of the instantly claimed invention except it does not require the absence of a frame or solid material between the substrates. However such a feature is well known and conventional in the prior art. Saito, for example, teaches bonding two substrates together without a frame or solid material therebetween (See Figures; [0024]-[0028]). 
Claims 1-3 and 6-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-26 and 29-32 of copending Application No. 14/228,551. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 14/228,551 contain the same limitations of the instant claims with only minor changes in phrasing. This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11-12, 15-16, 18-22, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2013/0168004).
Saito teaches a method comprising: providing a first member (10), arranging first liquid adhesive members (14) on a surface of the first member (10), providing a second member (12), arranging a second liquid adhesive member (18) on the second member (12), bringing the first member and the second member together to optically bond them together via the first and second adhesive members (See Figures; [0024]-[0028]; [0047]).
Regarding claim 1, the first member, first liquid adhesive members, second member, and second liquid adhesive member read on the instantly claimed first substrate, fill material, second substrate, and adhesive, respectively. There is no frame body located between the first and second members. The arranging steps for the first and second liquid adhesive members read on the dispensing and applying steps for the fill material and adhesive.
Regarding claim 2, the second member (12) is moved vertically to be proximate the first member (See Fig. 3b and its description).
Regarding claim 5, the first liquid adhesive members are present proximate a center of the first member and are absent on its corners (See Fig. 1a). In this arrangement, a maximum fill height (i.e. the peaks of the dome-shaped first liquid adhesive members) is proximate to the center of the first member and a lowest fill height (zero, since filler is absent at corners) is present proximate the corners.
Regarding claim 6, Saito teaches that the second member may be a transparent plate (See [0047]).
Regarding claim 11, the first member, first liquid adhesive members, second member, and second liquid adhesive member read on the instantly claimed first frameless substrate, fill material, second frameless substrate, and adhesive, respectively. When the first and second members are brought into contact, the first parts to contact one another are the first and second adhesive members (See Fig. 3b; [0039]).
Regarding claim 12, the second member (12) is moved vertically to be proximate the first member (See Fig. 3b and its description).
Regarding claim 15, there is no frame body located between the first and second members in the method of Saito.
Regarding claim 16, Saito teaches that the second member may be a transparent plate (See [0047]).
Regarding claim 18, the first member, first liquid adhesive members, second member, and second liquid adhesive member read on the instantly claimed first frameless substrate, fill material, second frameless substrate, and adhesive, respectively. The arranging steps for the first and second liquid adhesive members read on the dispensing and applying steps for the fill material and adhesive.
Regarding claim 19, the second member (12) is moved vertically to be proximate the first member (See Fig. 3b and its description).
Regarding claims 20 and 22, when the first and second members are brought into contact, the first parts to contact one another are the first and second adhesive members (See Fig. 3b; [0039]).
Regarding claim 21, the first member, first liquid adhesive members, second member, and second liquid adhesive member read on the instantly claimed first frameless substrate, fill material, second frameless substrate, and adhesive, respectively.
Regarding claim 25, there is no frame body located between the first and second members in the method of Saito.
Regarding claim 26,  the first member, first liquid adhesive members, second member, and second liquid adhesive member read on the instantly claimed first substrate, fill material, second substrate, and adhesive, respectively. The arranging steps for the first and second liquid adhesive members read on the dispensing and applying steps for the fill material and adhesive. Saito teaches that contact between the first member and the second members cause the first adhesive members to spread out along the surfaces of the first member and the second member (See Figures; [0068]). Such spreading reads on the instantly claimed flow. There is no non-liquid object which is used to contain the fill material during said flow. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2013/0168004) in view of Naraba (US 2010/0197187).
Saito teaches a method, as detailed above. 
Regarding claims 3-4 and 13-14, Saito only teaches vertical motion to urge the first and second members together and does not expressly disclose horizontal movement as well.
It would have been immediately obvious to one of ordinary skill in the art at the time of filing that horizontal movement would also be required in the method of Saito. The first member and second member are provided separately and must be brought into alignment prior to pressing and bonding. While they are shown already in alignment in Saito, it is conventional in the prior art to move panels in both horizontal and vertical directions to achieve such alignment. This is taught, for example, in Naraba (See Figures; [0081]-[0097]). It would have been obvious to one of ordinary skill in the art that such horizontal and vertical movement would have been required to get the panels into the positions presented in the method of Saito.
Regarding claims 8-9, Saito does not expressly disclose a dam with air vents to allow air to escape during bonding.
Naraba teaches a bonding method for bonding two substrates (31,35) in which a dam (32) is present on a substrate (35), wherein the dam has gaps which allow air to escape during bonding (See Figures; [0081]-[0097]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a dam in the method of Saito. The rationale to do so would have been the motivation provided by the teaching of Naraba that to do so would predictably contain bonding resin while also allowing air to escape during bonding (See [0095]). 

Claims 7, 10, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2013/0168004).
Saito teaches a method, as detailed above.
Regarding claims 7, 17, and 24, Saito teaches that the adhesive members bond a transparent glass plate to a display with no influence on visibility of the display through the glass plate (See [0047]). The adhesive must be optically clear to behave in this manner, as any lack of transparency would have an influence on visibility through the glass plate. As such it would have been obvious to one of ordinary skill in the art at the time of filing that the adhesive of Saito could be optically clear.
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time of filing that the flowing of the adhesive members between the first and second members would produce capillary action. Capillary action arises naturally due to surface tension and adhesive forces when a liquid flows through a narrow passage. In this case the passage between the first and second members is very narrow (50-200 microns), such that one of ordinary skill in the art would reasonably expect capillary action to arise during the flowing of the adhesive members through the passage.
Regarding claim 23, Examiner is taking official notice that it is well-known and conventional in the prior art to bond two transparent substrates together. While Saito only expressly discloses that the second member is transparent (See [0047]), it would have been immediately obvious to one of ordinary skill in the art at the time of filing that the first member could also be transparent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746